               Case 2:17-cr-00198-RSM Document 85 Filed 12/16/20 Page 1 of 2




 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
          UNITED STATES OF AMERICA,                        NO. CR17-198 RSM
10
                               Plaintiff,
11                                                       ORDER GRANTING MOTION TO
                                                         SEAL EXHIBITS A THROUGH E TO
12
                                                         GOVERNMENT’S RESPONSE TO
                          v.
13                                                       DEFENDANT’S MOTION FOR
                                                         COMPASSIONATE RELEASE
14
          COREY P. CLAIRMONT,                            PURSUANT TO 18 U.S.C.
15                                                       § 3582(c)(1)(A)
                               Defendant.
16
17
             This matter has come before the Court on the motion to seal Exhibits A through E
18
     to Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
19
     18 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case
20
     and finds there are compelling reasons to permit the filing under seal of Exhibits A through
21
     E to Government’s Response to Defendant’s Motion for Compassionate Release Pursuant
22
     to 18 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
23
     //
24
     //
25
     //
26
     //
27
     //
28
      Sealing Order                                -1                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      United States v. Clairmont, CR17-198 RSM
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:17-cr-00198-RSM Document 85 Filed 12/16/20 Page 2 of 2




 1         IT IS HEREBY ORDERED that Exhibits A through E to Government’s Response
 2 to Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)
 3 be filed under seal.
 4         DATED this 16th day of December, 2020.
 5
 6
 7
 8
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11 Presented by:
12
   /s/ Erin H. Becker
13 ERIN H. BECKER
14 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                                -2                UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     United States v. Clairmont, CR17-198 RSM
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
